Exhibit 10.4

Execution Copy

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and between Las Vegas Sands
Corp., a Nevada corporation (the “Company), and Chris J. Cahill (the
“Executive”) is made as of April 1, 2012 at 12:01 am (PST) (the “Effective
Date”).

WHEREAS, the Company desires to employ the Executive under the terms of this
Agreement, and the Executive desires to be employed by the Company subject to
and accepting the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive (each individually a “Party” and together the “Parties”) agree as
follows:

 

1. Term, Positions and Duties.

 

  1.1 Term. Subject to any early termination as provided in accordance with the
terms of this Agreement, the term of employment shall be considered as
commencing on the Effective Date of this Agreement and shall terminate at the
close of business on April 1, 2017 at 11:59 PM (PST) (the “Term”).

 

  1.2 Duties and Responsibilities. During the Term, the Executive shall be
employed as Executive Vice President Global Operations with the Company and
shall report directly to the President & Chief Operating Officer. The Executive
shall be responsible for and shall have such powers, duties and responsibilities
as are generally associated with his offices, including supervision of the CEO
of Sands China Limited, Presidents of Marina Bay Sands, Venetian/Palazzo, and
Bethlehem Sands, the Chief Marketing Officer, Human Resources and other
operating departments, provided that same may be modified and/or assigned to the
Executive from time to time by the President & Chief Operating Officer, and
subject to the supervision, direction and control of the President & Chief
Operating Officer and the Board of Directors of the Company.

 

  1.3 Licensing and Compliance Requirement. The Executive shall file an
application to obtain a finding of suitability as an officer of the Company (the
“License”) with the Nevada State Gaming Control Board and the Nevada Gaming
Commission (collectively, the “Nevada Gaming Authorities”), pursuant to the
provisions of applicable Nevada gaming laws and the regulations of the Nevada
Gaming Commission. The Executive agrees, at the Company’s sole cost and expense,
to cooperate with the Nevada Gaming Authorities at all times, including but not
limited to in connection with the processing of such application and any
investigation thereof undertaken by the Nevada Gaming Authorities. In the event
the Executive’s application to obtain a finding of suitability is rejected, this
Agreement shall automatically terminate within sixty (60) days from the date of
such revocation. Such termination hereunder shall be considered a Termination
for Cause pursuant to the provisions of Section 6.1.

Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

  1.4 Performance. The Executive hereby accepts the employment described herein
under the terms and conditions set forth in this Agreement. The Executive
covenants and agrees that during the Term, Executive will faithfully and
diligently perform the duties of Executive’s employment, devoting Executive’s
full business and professional time, attention, energy, experience and ability
to promote the business interests of the Company. The Executive further agrees
that during the period of Executive’s employment with the Company, Executive
will not engage in any other employment, occupation, consultation or business or
professional pursuits whatsoever unless the Company’s Chief Executive Officer
shall consent thereto in writing; provided, however, that the foregoing shall
not preclude the Executive from engaging in civic, charitable, or religious
activities or from devoting a reasonable amount of time to private investments
that do not unreasonably interfere or conflict with the performance of the
Executive’s duties under this Agreement.

 

  1.5 Policies and Procedures. In addition to the terms herein, the Executive
agrees to be bound by the Company’s policies and procedures as such may be
amended by the Company from time to time. In the event the terms in this
Agreement conflict with the Company’s policies and procedures, the terms herein
shall take precedence.

 

2. Base Salary. During the Term, the Executive shall be entitled to receive an
annual base salary of eight hundred and seventy-five thousand Dollars
($875,000.00) payable in equal bi-monthly installments or as otherwise in
accordance with the regular payroll of the Company and subject to applicable
withholdings (the “Base Salary”).

 

3. Annual Bonus. The Executive shall be eligible to receive an annual cash
bonus. The amount and payment of any bonus shall be based on the achievement of
Company and Executive’s performance objectives that shall be reasonably
determined annually by the Company; provided, that the bonus target will be
eighty percent (80%) of Executive’s annual Base Salary (the “Target Annual
Bonus), determined in accordance with the Management Incentive Plan.
Additionally, Executive shall not have any enforceable right to receive any
bonus except for such bonuses as are formally approved by the Compensation
Committee of the Company’s Board of Directors. Any bonus payable pursuant to
this Section shall be paid by the end of the first calendar quarter of the year
following the year to which the bonus relates, subject to applicable
withholdings. Upon termination of the Executive’s employment for any reason
whatsoever, the Company shall have no obligation to pay the Executive any bonus,
except to the extent provided elsewhere in this Agreement.

 

4. Equity Awards. The Executive shall be eligible to receive equity awards under
the Company’s 2004 Equity Award Plan (the “Plan”). Management will recommend
that the Compensation Committee of the Company’s Board of Directors, which
administers the Plan, approve a one-time award of non-qualified options to
purchase one hundred and fifty thousand (150,000) shares of the Company’s common
stock (the “Option Shares”) to vest as follows: one third (1/3) of the Option
Shares (50,000 shares) shall become vested and exercisable on each of the
anniversary date of issuance in 2015, 2016, and 2017 conditioned on Executive’s
continued employment except as provided herein.

The exercise price of the Option Shares described above will be equal to the
Fair Market Value (as defined in the Plan) of the Company’s common stock on the
Date of Grant (as defined in the Plan), and the Date of Grant will be the first
day of April, 2012. The additional terms of any option award will be governed by
the terms of an option agreement to be provided to Employee upon the grant of
the options and the terms of the Plan.

 

  2   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

Executive may become eligible to receive additional equity based compensation in
such amounts, form, and upon such terms as the Company may decide in its own
discretion, it being expressly understood and agreed that this paragraph does
not create any obligation on the part of the Company to grant any equity.

 

5. Employment Benefit Programs.

 

  5.1 Benefit Plans. During the Term, the Executive shall be entitled to
participate in any fringe group health, medical, dental, hospitalization, life,
accident insurance or other welfare plans, and any tax-qualified pension,
tax-qualified profit sharing or tax-qualified retirement plans, which may be
placed in effect or maintained by the Company during the Term hereof for the
benefit of its employees generally, or for its senior executives subject to all
restrictions and limitations contained in such plans or established by
governmental regulation. In addition to the foregoing, the Executive shall be
entitled to participate in such executive retirement and capital accumulation
plans as may be established, sponsored or maintained by the Company and in
effect from time to time for the benefit of its senior executives, including
without limitation, any nonqualified supplemental executive retirement plan or
deferred compensation plan.

 

  5.2 Permitted Leave. The Executive shall be entitled to vacations and holidays
as provided in the Company’s vacation, holiday or flex day policies as in effect
from time to time, but no less than the following: four (4) weeks of paid
vacation leave per year at such times as may be requested by the Executive and
approved by the Company. No more than three (3) weeks of vacation shall be taken
consecutively. Up to two (2) weeks of vacation may be carried over to the
following year (but not to the next). The Executive shall also be entitled to
the same sick time, leaves of absence, and other time-off to which other senior
executives of the Company are entitled, and in accordance with the rules and
regulations applicable to all other employees of the Company.

 

  5.3 Relocation Assistance. The Company will pay Executive’s moving expenses to
relocate Executive and his family from Toronto, Canada to Las Vegas, NV,
according to The Las Vegas Sands Corporation Domestic Relocation Policy
(including the additional items described below) and the Relocation Repayment
Agreement, a copy of which will be given to Executive. This includes: 90 days of
temporary living (no more than 30 days housing on property), airfare and
reasonable expenses back and forth for 90 days for Executive or his spouse.

5.3.1The Company will also provide assistance to Executive in securing such
VISAs and work permits as may be necessary for him to assume his duties under
this Agreement.

5.3.2 In the event this Agreement is terminated pursuant to Sections 6.2, 6.3 or
1.1/6.4, the Company will also pay Executive’s moving expenses to relocate from
Las Vegas, NV to the city of Executive’s choice within the continental US or
Canada, including reasonable airfare for Executive and his spouse.

 

  3   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

  5.4 Tax Return Preparation. For the 2012 calendar year during which the
Executive is subject to taxes as a result of income arising out of his
employment by the Company or its affiliates, the Company will secure at its
expense the services of a tax professional reasonably satisfactory to the
Executive to prepare his tax returns and to manage any audit with respect to
such returns.

 

  5.5 Tax Protection. The Executive shall be entitled to tax protection payments
such that the aggregate net Income Tax (as defined below), born by the Executive
in respect of any compensation, benefit and other remuneration hereunder (“Total
Remuneration”) shall be no greater than the net Income Tax that would have been
imposed exclusively by United States federal, Nevada state and Clark County
local Income Tax laws, based upon the Executive’s being a resident of Clark
County, Nevada and of the United States. Tax protection payments, as necessary,
shall be paid on or before the later of (i) the time of withholding or payment
of Income Taxes subject to protection hereunder, or (ii) the time for filing any
tax return in respect of any such Income Taxes, and shall be grossed up as
necessary to reimburse for any Income Tax on the tax protection payment
itself. For this purpose the term “Income Tax” means all taxes, excises, levies,
imposts or other similar withholdings from, or burdens upon, the Executive’s
Total Remuneration in any jurisdiction worldwide. The obligation set forth in
this paragraph shall survive the Executive’s period of service, and shall apply
to any severance payments or benefits.

The Company shall be responsible for and incur the cost of engaging a 3rd party
to perform the calculations necessary to determine the tax protection payments
on an annual basis. Such 3rd party shall be a company generally recognized as an
expert in the area of tax protection calculations.

 

6. Termination.

 

  6.1 Termination by the Company for Cause.

6.1.1 “Cause” shall mean:

 

  (a) (i) conviction of a felony, misappropriation of any material funds or
material property of the Company or any of its Affiliates, (ii) commission of
fraud or embezzlement with respect to the Company or any of its Affiliates or
(iii) any material act of dishonesty relating to the Executive’s employment by
the Company resulting in direct or indirect personal gain or enrichment at the
expense of the Company or any of its Affiliates;

 

  (b) use of alcohol or drugs that renders the Executive materially unable to
perform the functions of his job or carry out his duties to the Company;

 

  (c) a material breach of this Agreement by the Executive; or

 

  (d) committing any act or acts of serious and willful misconduct (including
disclosure of Confidential Information or other material breach of Exhibit B of
this Agreement) that is likely to cause a material adverse effect on the
business of the Company or any of its Affiliates;

 

  4   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

provided that, with respect to (b) or (c) above, the Company shall have first
provided the Executive with written notice stating with specificity the acts,
duties or directives the Executive has committed or failed to observe or
perform, and the Executive shall not have corrected the acts or omissions
complained of within thirty (30) days of receipt of such notice.

6.1.2 In the event the Company terminates the Executive’s employment for Cause
after the applicable cure period, if any, the Executive shall be entitled to
“Standard Benefits” defined as follows:

 

  (a) Base Salary at the rate in effect at the time of the termination through
the date of termination of employment, subject to applicable withholdings;

 

  (b) Reimbursement for expenses incurred, but not paid prior to such
termination of employment, subject to the receipt of supporting information by
the Company; and

 

  (c) Such rights to other compensation and benefits as may be provided in
applicable plans and programs of the Company, according to the terms and
conditions of such plans and programs.

The exercise and termination of the Executive’s equity referred to in Section 4
and any other equity grants to the Executive awarded pursuant to equity
agreements that are listed in Schedule 1 or dated during the Term (and any
extensions of the Term) shall be governed by the Plan and the Executive’s equity
agreements issued pursuant to the Plan.

6.1.3 Executive may terminate this Agreement on thirty (30) days written notice
without Good Reason and receive the Standard Benefits.

 

  6.2 Termination by the Company Without Cause or By the Executive for Good
Reason. In the event that the Company terminates the Executive’s employment
without Cause or the Executive terminates Executive’s employment for Good
Reason, in addition to the Standard Benefits, the Executive shall thereupon be
entitled to:

 

  (a) Continuation of the Base Salary (in effect on the date of termination),
payable in bi-monthly installments or otherwise in accord with the Company’s
policies and procedures, for twelve months if termination occurs prior to
April 1, 2015 or six months thereafter (the “Applicable Period”) (the “Salary
Continuation”), subject to applicable withholdings.

 

  (b) An amount equal to 80% of Executive’s Base Salary, then in effect, for the
Applicable Period as a Bonus for the year in which termination occurs, to be
paid at the time such bonuses are awarded in the ordinary course and subject to
applicable withholding and Company payroll practice,

 

  5   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

  (c) Continued participation in the health and welfare benefit plans of the
Company described in Section 5.1 for the Executive and Executive’s spouse and
dependents, if any, during the Applicable Period.

 

  (d) Any Bonus awarded for the year prior to termination but not yet paid in
the year of termination, to be paid at the time such bonuses are awarded in the
ordinary course and subject to applicable withholding and Company payroll
practice.

 

  (e) In the event of termination under this Section before the third
anniversary of the Effective Date of this Agreement (so that none of the options
granted pursuant to Section 4 will have vested yet), Executive will receive
pro-rated vesting of 50,000 of the options granted under Section 4 of this
Agreement, provided, however, that if Executive is terminated under this Section
before the third anniversary of this Agreement (so that none of the options
granted pursuant to Section 4 will have vested yet) but after the second
anniversary of the Effective Date of this Agreement, Executive will receive
vesting of 50,000 of the options granted under Section 4 of this Agreement.

 

  (f) In the event that Executive is terminated by a designated successor to the
current President & Chief Operating Officer, not for cause, pursuant to this
Section, prior to April 1, 2017, 50,000 options granted under Section 4 of this
Agreement will vest upon termination.

 

  6.3 Termination By the Executive For Good Reason. The Executive may terminate
Executive’s employment hereunder during the Term for Good Reason (as such term
is defined below), on the terms and in the manner set forth in this Agreement.

 

  (1) “Good Reason” shall mean any of the following:

(a) (i) a material breach of this Agreement by the Company; (ii) a reduction in
the Executive’s Base Salary; (iii) a material change in the duties and
responsibilities of office that would cause the Executive’s position to have
less dignity, importance or scope than intended at the Effective Date as set
forth herein; or (iv) a “change of control as defined in the Plan; provided,
however, that “Good Reason” shall not be deemed to occur solely as a result of a
transaction in which the Company becomes a subsidiary of another company,
assuming no “change of control”, so long as the Executive’s duties and
responsibilities of office are not materially changed as they relate solely to
the Company;

 

  (2) If the Executive determines that Good Reason exists for termination of
this Agreement and Executive’s employment with the Company for any of the
reasons described in Section 6.3(1)(a) above, the Executive shall provide the
Company with written notice of Executive’s intention to terminate Executive’s
employment. Such notice shall include a reasonably detailed description of the
alleged grounds for termination. The Company shall have 30 business days from
the date of its receipt of such notice within which to cure the alleged grounds
for termination.

 

  6   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

  6.4 Termination Upon Expiration of Term. In case of a termination of
employment upon its expiration pursuant to Section 1.1 without renewal or
superseding Agreement between the parties, Executive shall be entitled to
receive the Standard Benefits set forth in Section 6.1.2 (a)-(c) above and any
Bonus awarded for the year prior to termination but not yet paid in the year of
termination.

 

  6.5 Termination due to the Executive’s Disability or Death.

In the case of a termination of Executive’s employment hereunder due to the
Executive’s disability or death, the Executive’s or, in event of death,
Executive’s estate, shall be entitled to receive the Standard Benefits and:

(i) Continuation of the Base Salary, subject to applicable withholdings, payable
in bi-monthly installments or otherwise in accord with the Company’s policies
and procedures for 12 months following termination of employment.

(ii) Any Bonus awarded for the year prior to termination but not yet paid in the
year of termination, to be paid at the time such bonuses are awarded in the
ordinary course and subject to applicable withholding and Company payroll
practice.

(iii) Continued vesting of all stock option awards in accordance with their
terms for 12 months following termination of employment so that all such awards
continue to vest as if the Executive had remained employed by the Company during
the 12 month period following termination of employment, provided, however, that
if Executive becomes disabled or dies so that termination before the second
anniversary of the Effective Date of this Agreement (so that none of the options
granted pursuant to Section 4 will have vested yet or will vest in the next
twelve (12) months), Executive will receive pro-rated vesting of 50,000 of the
options granted under Section 4 of this Agreement.

(iv) Continued participation in the health and welfare benefit plans of the
Company described in Section 5.1 for the Executive’s spouse and dependents, if
any, and the Executive, in the event of disability, during the 12 month period
following termination of employment.

 

  6.6 Health and Welfare Benefit Equivalents. To the extent that the health and
welfare benefits provided for in Section 6 are not permissible after termination
of employment under the terms of the benefit plans of the Company then in effect
(and cannot be provided through the Company’s paying the applicable premium for
the Executive and/or Executive’s spouse and dependents, if any, under COBRA),
the Company shall pay to the Executive or Executive’s estate, as applicable,
such amount as is necessary to provide the Executive and/or Executive’s spouse
and dependents, if any, after tax, with an amount equal to the cost of
acquiring, for the Executive and Executive’s spouse and dependents, if any, on a
non-group basis, for the required period, those health and other welfare
benefits that would otherwise be lost to the Executive and Executive’s spouse
and dependents, if any, as a result of the Executive’s termination.

 

  7   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

  6.7 Section 409A.

For purposes of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance promulgated thereunder (“Section 409A”), each
of the payments that may be made under this Agreement are designated as separate
payments. In addition, for purposes of this Agreement, with respect to payments
of any amounts that are considered to be “deferred compensation” subject to
Section 409A, references to “termination of employment” (and substantially
similar phrases) shall be interpreted and applied in a manner that is consistent
with the requirements of Section 409A. It is intended that the provisions of
this Agreement comply with Section 409A, and all provisions of this Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A. Notwithstanding the
foregoing, except as otherwise provided herein, Employee shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or for Employee’s account in connection with this Agreement
(including any taxes and penalties under Section 409A), and neither the Company
nor any affiliate shall have any obligation to indemnify or otherwise hold
Employee (or any beneficiary) harmless from any or all of such taxes or
penalties. Notwithstanding anything in this Agreement to the contrary, in the
event that Employee is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), no payments that are “deferred compensation” subject
to Section 409A that are made by reason of Employee’s “separation from service”
within the meaning of Section 409A shall be made to Employee prior to the date
that is six months after the date of Employee’s “separation from service” or, if
earlier, Employee’s date of death. Immediately following any applicable
six-month delay, all such delayed payments will be paid in a single lump sum. In
addition, for a period of six months following the date of separation from
service, to the extent that the Company reasonably determines that any of the
benefit plan coverage described in Section 6.2-6.5 may not be exempt from U.S.
federal income tax, Employee shall in advance pay to the Company an amount equal
to the stated taxable cost of such coverage for six months. At the end of such
six-month period, Employee shall be entitled to receive from the Company a
reimbursement of the amounts paid by Employee for such coverage. To the extent
that any reimbursements pursuant to this Agreement are taxable to Employee, any
such reimbursement payment due to Employee shall be paid to Employee as promptly
as practicable, and in all events on or before the last day of Employee’s
taxable year following the taxable year in which the related expense was
incurred. Any such reimbursements are not subject to liquidation or exchange for
another benefit and the amount of such benefits and reimbursements that Employee
receives in one taxable year shall not affect the amount of such benefits or
reimbursements that Employee receives in any other taxable year. Except as
permitted under Section 409A, any deferred compensation that is subject to
Section 409A and is payable to or for Employee’s benefit under any
Company-sponsored plan, program, agreement or arrangement may not be reduced by,
or offset against, any amount owing by Employee to the Company

 

  8   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

  6.8 Release. Notwithstanding any other provision of this Agreement to the
contrary, the Executive acknowledges and agrees that any and all payments to
which the Executive is entitled under this Section 6 are conditional upon and
subject to the Executive’s execution, within 60 days following termination of
Executive’s employment, of the General Release and Covenant Not to Sue in the
form attached hereto as Exhibit A (which form may be reasonably modified to
reflect changes in the law), of all claims the Executive may have against the
Company, its Affiliates and their respective directors, officers and employees,
except as to matters covered by provisions of this Agreement that expressly
survive the termination of this Agreement.

 

7. Equitable Relief. The Executive acknowledges that the breach of Exhibit B of
this Agreement by the Executive will cause irreparable injury to the Company
and/or its Affiliates which could not be adequately compensated in money damages
and shall entitle the Company and/or its Affiliates to all equitable remedies,
including without limitation injunctive relief, specific performance and
restraining orders. Equitable relief shall be in addition to all other remedies
available to the Company. Notwithstanding the foregoing, the Company’s right to
damages or other remedies for material breach by the Executive shall be
unrestricted.

 

8. Indemnification & Insurance.

(a) Indemnity. The Company agrees to indemnify and hold harmless Executive from
all liability and costs incurred (including reasonable attorney’s fees and
disbursements) as a consequence of claims by third parties, whether or not
derivatively on behalf of the Company resulting from or growing out of
Executive’s status as or as a result of Executive’s having been an officer or
director of (or counsel to) the Company or any affiliate thereof, to the full
extent permitted by law. In no event shall the terms, provisions and conditions
of the indemnity provided for hereunder be less than the same as those presently
provided for under the Certificate of Incorporation and By-Laws of the Company.
Said terms, provisions and conditions of indemnity shall remain an independent,
contractual obligation of the Company to Executive from and after the date
hereof regardless of how the Company might hereafter amend or change its
Certificate of Incorporation or By-Laws to provide for different terms,
conditions and provisions of indemnity for other officers and directors of the
Company. In the event the Company should amend its Certificate of Incorporation
or Bylaws to provide for different terms, conditions and provisions of indemnity
after the effective date hereof, Executive shall be notified in writing of the
change. Executive shall thereafter have thirty (30) days to elect in writing to
accept the changed conditions of indemnity as a modification to the Company’s
contractual obligation hereunder or to continue under the terms of indemnity as
provided for herein. The Company’s agreement to provide indemnity hereunder
shall survive the termination of this contract regardless of the cause of
termination. The Company shall advance promptly as incurred reasonable fees and
disbursements of counsel for Executive in defending Executive against any claims
for which the Company would be so required to indemnify Executive provided
(i) Executive shall otherwise comply with such mandatory requirements of
Delaware law as may be required for such indemnification and (ii) Executive
shall cause Executive’s counsel to cooperate fully in good faith with such
requests as the Company or its counsel may reasonably make in order to endeavor
to keep such legal fees at a minimum level consistent with an adequate defense
of Executive.

 

  9   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

(b) Officers & Directors. The Company agrees to provide, at no expense to the
Executive, insurance insuring Executive in Executive’s capacity as an officer
and/or director of the Company and its affiliates in such form and amount
substantially equal to that presently maintained by the Company for or covering
its executive officers and directors or in such other form and amount as
Executive and Company may, from time to time, in good faith agree are reasonable
and appropriate for executive officers and directors of corporations
substantially similar in size to the Company.

 

9. Entire Agreement. This Agreement contains the entire agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.

 

10. Assignability; Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, heirs and
assigns. No rights or obligations of the Parties may be assigned except that
such rights or obligations may be assigned or transferred pursuant to a merger
or consolidation in which the Company is not the continuing entity, or the sale
or liquidation of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company may also
assign this Agreement to an Affiliate at its sole discretion.

 

11. Amendment. No provision in this Agreement may be amended, changed or
modified unless such amendment, change or modification is agreed to in writing.

 

12. Construction. The terms and conditions of this Agreement shall be construed
as a whole according to its fair meaning and not strictly for or against any
Party. The Parties acknowledge that each of them has reviewed this Agreement and
has had the opportunity to have it reviewed by their attorneys and that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting Party shall not apply in the interpretation of this Agreement.

 

  10   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

13. Waiver. Neither the failure nor any delay on the part of any Party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver of that right, remedy, power or privilege. No provision in
this Agreement may be waived unless such waiver is agreed to in writing.

 

14. Partial Invalidity. If any provision or provisions of this Agreement shall
be held to be invalid, illegal, or unenforceable for any reason whatsoever:

 

  a) The validity, legality, and unenforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and

 

  b) To the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provision held to be invalid, illegal, or unenforceable)
shall be construed so as to give maximum possible effect to the intent
manifested by the provision held invalid, illegal, or unenforceable.

 

15. Notices. All notices, consents, or other communications provided for
hereunder, including without limitation notices of default, termination of this
Agreement and readiness for inspection of portions of the employment, shall be
deemed effective (i) on the date when hand-delivered; (ii) on the date when
forwarded by confirmed facsimile transmission; or (iii) upon receipt of
certified mail, return receipt requested and postage prepaid. All notices shall
be addressed to the Parties at their respective addresses set forth below:

 

As to the Company:    Las Vegas Sands Corp.    Attn: Chief Executive Officer   
3355 Las Vegas Boulevard South    Las Vegas, NV 89109 With copy to:    Las Vegas
Sands Corp.    Attn: Office of the General Counsel    3355 Las Vegas Boulevard
South    Las Vegas, NV 89109 As to the Executive:    Chris J. Cahill    c/o Las
Vegas Sands Corp.    3355 Las Vegas Boulevard South    Las Vegas, NV 89109   
With email to: chris.cahill@lasvegassands.com With copy to Executive:       at
the last known address in the Company’s records

 

  11   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

With copy to:

 

16. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of Nevada without reference to the
principles of conflict of laws, which could cause the application of the law of
any other jurisdiction.

 

17. Dispute Resolution. Except as set forth in Section 7 above, disputes between
the Company and Executive shall be pursuant to arbitration as described in
Exhibit C hereto.

 

18. Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

 

19. Counterparts. This Agreement may be executed in counterparts each of which
shall be deemed an original and all of which shall constitute one and the same
agreement with the same effect as if all Parties and signed the same signature
page.

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement on
the date first set forth above.

 

LAS VEGAS SANDS CORP.:     EXECUTIVE: By:   /s/ Michael A. Leven     By:   /s/
Chris J. Cahill Name:   Michael Leven       Title:   President & COO, LVSC      

 

  12   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT A

GENERAL RELEASE

AND COVENANT NOT TO SUE

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

Chris J. Cahill (the “Executive”), on the Executive’s own behalf and on behalf
of the Executive’s descendants, dependents, heirs, executors and administrators
and permitted assigns, past and present, in consideration for the amounts
payable and benefits to be provided to the Executive under that Employment
Agreement dated as of April 1, 201_ (the “Employment Agreement”) by and between
Las Vegas Sands Corp., a Nevada corporation (the “Company”) and the Executive,
does hereby covenant not to sue or pursue any litigation against, and waives,
releases and discharges the Company, its assigns, affiliates, subsidiaries,
parents, predecessors and successors, and the past and present shareholders,
employees, officers, directors, representatives and agents of any and all of
them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that the Executive ever had, now has or shall or may have or assert as
of the date of this General Release and Covenant Not to Sue against the Company
Group relating to his employment with the Company or the termination thereof or
Executive’s service as an officer or director of any subsidiary or affiliate of
the Company or the termination of such service, including, without limiting the
generality of the foregoing, any claims, demands, rights, judgments, defenses,
actions, charges or causes of action related to employment or termination of
employment or that arise out of or relate in any way to the Age Discrimination
in Employment Act of 1967 (“ADEA,” a law that prohibits discrimination on the
basis of age), the National Labor Relations Act, the Civil Rights Act of 1991,
the Americans With Disabilities Act of 1990, Title VII of the Civil Rights Act
of 1964, the Employee Retirement Income Security Act of 1974, the Family and
Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as amended, and other
Federal, state and local laws relating to discrimination on the basis of age,
sex or other protected class, all claims under Federal, state or local laws for
express or implied breach of contract, wrongful discharge, defamation,
intentional infliction of emotional distress, and any related claims for
attorneys’ fees and costs; provided, however, that nothing herein shall release
the Company from any of its obligations to the Executive under the Employment
Agreement (including, without limitation, its obligation to pay the amounts and
provide the benefits upon which the execution, delivery and non-revocation of
this General Release and Covenant Not to Sue is conditioned) or any rights the
Executive may have to indemnification under any charter or by-laws (or similar
documents) of any member of the Company Group or any insurance coverage under
any directors and officers insurance or similar policies.

 

  13   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

The Executive further agrees that this General Release and Covenant Not to Sue
may be pleaded as a full defense to any action, suit or other proceeding covered
by the terms hereof that is or may be initiated, prosecuted or maintained by the
Executive or the Executive’s heirs or assigns. The Executive understands and
confirms that the Executive is executing this General Release and Covenant Not
to Sue voluntarily and knowingly, but that this General Release and Covenant Not
to Sue does not affect the Executive’s right to claim otherwise under ADEA. In
addition, the Executive shall not be precluded by this General Release and
Covenant Not to Sue from filing a charge with any relevant Federal, state or
local administrative agency, but the Executive agrees to waive the Executive’s
rights with respect to any monetary or other financial relief arising from any
such administrative proceeding. In furtherance of the agreements set forth
above, the Executive hereby expressly waives and relinquishes any and all rights
under any applicable statute, doctrine or principle of law restricting the right
of any person to release claims that such person does not know or suspect to
exist at the time of executing a release, which claims, if known, may have
materially affected such person’s decision to give such a release. In connection
with such waiver and relinquishment, the Executive acknowledges that the
Executive is aware that the Executive may hereafter discover claims presently
unknown or unsuspected, or facts in addition to or different from those that the
Executive now knows or believes to be true, with respect to the matters released
herein. Nevertheless, it is the intention of the Executive to fully, finally and
forever release all such matters, and all claims relating thereto, that now
exist, may exist or theretofore have existed, as specifically provided herein.
The parties hereto acknowledge and agree that this waiver shall be an essential
and material term of the release contained above. Nothing in this paragraph is
intended to expand the scope of the release as specified herein.

This General Release and Covenant Not to Sue shall be governed by and construed
in accordance with the laws of the State of Nevada, applicable to agreements
made and to be performed entirely within such State, without regard to
principles of conflicts of laws which would cause the application of the law of
any other jurisdiction.

To the extent that the Executive is forty (40) years of age or older, this
paragraph shall apply. The Executive acknowledges that the Executive has been
offered a period of time of at least twenty-one (21) days to consider whether to
sign this General Release and Covenant Not to Sue, which the Executive has
waived, and the Company agrees that the Executive may cancel this General
Release and Covenant Not to Sue at any time during the seven (7) days following
the date on which this General Release and Covenant Not to Sue has been signed
by all parties to this General Release and Covenant Not to Sue. In order to
cancel or revoke this General Release and Covenant Not to Sue, the Executive
must deliver to the Chief Executive Officer of the Company written notice
stating that the Executive is canceling or revoking this General Release and
Covenant Not to Sue. If this General Release and Covenant Not to Sue is timely
cancelled or revoked, none of the provisions of this General Release and
Covenant Not to Sue shall be effective or enforceable and the Company shall not
be obligated to make the payments to the Executive or to provide the Executive
with the other benefits described in the Employment Agreement and all contracts
and provisions modified, relinquished or rescinded hereunder shall be reinstated
to the extent in effect immediately prior hereto.

The Executive acknowledges and agrees that the Executive has entered into this
General Release and Covenant Not to Sue knowingly and willingly and has had
ample opportunity to consider the terms and provisions of this General Release
and Covenant Not to Sue.

 

  14   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Covenant Not to Sue to be executed on this             day of
                    ,         .

 

LAS VEGAS SANDS CORP.    By: Its: EXECUTIVE   Chris J. Cahill

 

  15   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit B

Restrictive Covenants, Confidentiality, Warranties & Acknowledgements

 

1. Restrictive Covenant and Covenants not to Engage in Certain Other Acts.

 

  1.1 Restrictive Covenant. The Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its subsidiaries and
Affiliates and accordingly agrees that during the Term and for a period equal to
one (1) year from the date of termination of employment, the Executive shall
not, directly, either as principal, employee, partner, consultant, officer or
director, own, manage, operate, control or otherwise engage in, any casino hotel
in (i) Clark County, Nevada (including, without limitation, the City of Las
Vegas), (ii) the Macau Special Administrative Region of The People’s Republic of
China or the Republic of Singapore, (iii) Bethlehem, Pennsylvania or (iv) any
other location in which the Company or any of its Affiliates is doing business
or has made substantial plans to commence doing business, in each case at the
time of the Executive’s termination.

 

  1.2 Non-solicitation. In addition to, and not in limitation of, the provisions
of Section, the Executive agrees, for the benefit of the Company and its
Affiliates, that during the Term and for the period commencing on the date of
the Executive’s termination and ending on the second anniversary of such date of
termination, the Executive shall not, directly, either as principal, employee,
partner, officer or director, on behalf of the Executive or any other person or
entity other than the Company or its Affiliates, (i) solicit or induce, or
attempt to solicit or induce, directly or indirectly, any person who is, or
during the six months prior to the termination of the Executive’s employment
with the Company was, an employee or agent of, or consultant to, the Company or
any of its Affiliates to terminate its, his or her relationship therewith, or
(ii) hire or engage any person who is, or during the six months prior to the
termination of the Executive’s employment with the Company was, an employee,
agent of or consultant to the Company or any of its Affiliates.

 

  1.3 General. The Executive understands that the provisions of this Section may
limit Executive’s ability to earn a livelihood in a business similar to the
business of the Company but he nevertheless agrees and hereby acknowledges that
(i) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company and its
Affiliates, (ii) such provisions contain reasonable limitations as to time and
scope of activity to be restrained, (iii) such provisions are not harmful to the
general public, (iv) such provisions are not unduly burdensome to the Executive,
and (v) the consideration provided hereunder is sufficient to compensate the
Executive for the restrictions contained in this Section. In consideration of
the foregoing and in light of the Executive’s education, skills and abilities,
the Executive agrees that he shall not assert that, and it should not be
considered that, any provisions of Section otherwise are void, voidable or
unenforceable or should be voided or held unenforceable.

 

  16   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

It is expressly understood and agreed that although the Executive and the
Company consider the restrictions contained in this Exhibit to be reasonable, if
a judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

In the event that the Executive violates any of the restrictive covenants set
forth in Sections 1.1 or 1.2, in addition to any other remedy which may be
available (i) at law or in equity, (ii) pursuant to any other provision of this
Agreement or (iii) pursuant to any applicable equity award agreement, all
outstanding restricted stock units to purchase shares of the Company’s common
stock and other unvested equity awards granted to the Executive shall be
automatically forfeited effective as of the date on which such violation first
occurs.

 

  1.4 Waiver. Notwithstanding anything to the contrary in this Exhibit, in the
event of a termination by the Company without Cause or by the Executive for Good
Reason, and the Executive waives all right to payments and other compensation
under this Agreement with respect to the Salary Continuation or any part of
thereof, then the restrictive covenant of this Exhibit shall be inapplicable to
the Executive with respect to the period for which compensation is so waived.

 

  1.5 Survival. The Executive agrees that the provisions of this Exhibit shall
survive the termination of this Agreement and the termination of the Executive’s
employment, provided that the restrictive covenants in this Exhibit shall not
apply to termination of employment due to expiration of the Term in Section 1.1.
The Company agrees that the restrictive covenants contained herein are in
consideration for the payments described in Sections 2-4 and 6 of this
Agreement.

 

2. Covenants to Protect Confidential Information:

 

a) As used in this Agreement:

 

  (i) “Confidential Information” shall mean all material private, personal,
confidential or proprietary information, tangible or intangible, owned by or
pertaining to the Company or its Affiliates, which information was learned or
acquired by the Executive as a result of the employment relationship with the
Company; provided, however, that “Confidential Information” shall not include
information or data: (i) generally publicly known, (ii) learned by the Executive
from third persons with a legal right to disclose such information or
(iii) discovered by the Executive through means entirely independent from and in
no way arising from the disclosure to the Executive by the Company.

 

  (ii) “Trade Secrets” shall mean the Company’s and/or its Affiliates’ “trade
secrets” as such term is defined in the Uniform Trade Secrets Act, as
promulgated generally in the United States of America.

 

  17   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

  b) Non-Disclosure. Both during and after the employment, the Executive agrees
to hold confidential all Confidential Information learned or acquired by the
Executive and will take all action necessary to preserve that confidentiality.
The Executive represents and covenants that the Executive shall treat any
Confidential Information disclosed to, or learned by, the Executive as fiduciary
agent of the Company, recognizing that the Company only made the Confidential
Information accessible to the Executive by reason of the special trust and
confidence which the Company placed in the Executive. The Executive shall not
disclose, disseminate, transmit, publish, distribute, make available or
otherwise convey any of the Company’s or any of its Affiliates’ Trade Secrets to
any person except directors, officers and executives of the Company that in the
Executive’s actual and reasonable knowledge are entitled and authorized to view
such Trade Secrets and who need to know such Trade Secrets in order to conduct
bona fide activities on behalf of the Company.

 

  (c) Without the prior written approval of duly authorized representatives of
the Company or any of its Affiliates, which the Company or any of its Affiliates
may in their discretion withhold, the Executive agrees that, during the term of
this Agreement or at any time thereafter, the Executive shall keep confidential
and shall not directly or indirectly disclose, reveal, publish, exploit or
otherwise make use of the Confidential Information in any manner whatsoever
including, but not limited to, interviews, articles, accounts, books, plays,
movies, and documentaries, whether non-fiction or fictional.

 

  (d) Security Measures. While in possession or control of Confidential
Information, or any media embodying same, the Executive shall take reasonable
efforts to keep such Confidential Information reasonably inaccessible from
persons not otherwise authorized to view the Confidential Information.

 

  (e) Forced Disclosure. If the Executive is requested or required (by oral
questions, interrogatories, requests for information or documents in legal
proceedings, subpoena, civil investigative demand or other similar process) to
disclose any of the Confidential Information, the Executive shall provide an
officer of the Company with prompt written notice of such request or requirement
so that the Company may seek a protective order or other appropriate remedy
and/or waive compliance with the provisions of this Agreement.

 

  (f) Ownership. Notwithstanding any other provision of this Agreement, the
Executive hereby acknowledges that the Company owns the exclusive right, title
and interest in and to the Confidential Information and the intellectual
property embodied in, relating to, based upon or arising from Confidential
Information.

 

  (g) Return of Materials. When the Executive’s employment with the Company
ends, the Executive shall return to the Company all content, in whatever media,
owned by the Company, including, without limitation, all Confidential
Information, papers, drawings, notes, memoranda, manuals, specifications,
designs, devices, code, e-mail, documents, diskettes, tapes and any other
material. The Executive shall also return any keys, access cards, cell phones,
computers, identification cards and other property and equipment belonging to
the Company and/or its Affiliates. All data and information stored on or
transmitted using the Company owned or leased equipment is the property of the
Company.

 

  18   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

3. Cooperation. At any time following the effective date of termination of this
Agreement, the Executive shall reasonably cooperate with the Company in any
litigation or administrative proceedings involving any matters with which the
Executive was involved during Executive’s employment by the Company. The Company
shall reimburse the Executive for reasonable costs, fees and expenses, if any,
incurred in providing such assistance.

 

4. Warranties

 

  4.1 The Executive warrants and certifies that the Executive has fully read and
understands the terms, nature and effect of this Agreement. In executing this
Agreement, the Executive does not rely on any inducements, promises or
representations by the Company or any person other than the terms and conditions
of this Agreement.

 

  4.2 The Executive warrants and represents that the Executive does not know of
any restriction or agreement to which the Executive is bound which arguably
conflicts with the execution of this Agreement or the employment hereunder.

 

5. Controlled Substance and Alcohol Screening. Throughout the term of this
Agreement, the Executive must abide by the Company’s controlled substance and
alcohol policy as adopted from time to time. The Executive acknowledges and
agrees that these policies may include requirements that the Executive submit to
testing for controlled substances or alcohol on the basis of reasonable
suspicion in accordance with the Company’s controlled substance or alcohol
policies.

 

  5.1 The Executive agrees that failure to consent or cooperate in testing for
controlled substances or alcohol or positive results from such testing may be
the subject of disciplinary action up to and including termination.

 

  5.2 The Executive agrees that testing for controlled substance or alcohol may
include taking and testing of the Executive’s urine, blood or hair.

 

  5.3 The Executive shall hold the Company and its Affiliates and each of their
respective officers, directors, employees, agents and shareholders harmless from
any and all claims, demands or liability arising from testing for controlled
substances or alcohol and from any disciplinary action resulting from such
proposed or actual testing.

Acknowledged this 27 day of February, 2012.

 

By: EXECUTIVE /s/ Chris J. Cahill Chris J. Cahill

 

  19   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit C

DISPUTE RESOLUTION BY ARBITRATION

JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A JURY
TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD IN ANY
COURT.

 

LVSC:              (Initial)    Executive:                (Initial)

 

  20   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

1. Any controversy or claim arising out of or related to any provision of this
Agreement other than Section 7 shall be settled by final, binding and
non-appealable arbitration in Las Vegas, Nevada. Subject to the following
provisions, the arbitration shall be conducted in accordance with the Commercial
Rules of the American Arbitration Association (the “AAA”) then in effect. The
arbitration shall be conducted by a panel of three arbitrators. One of the
arbitrators shall be appointed by the Company, one shall be appointed by the
Executive and the third shall be appointed by the first two arbitrators. If the
first two arbitrators cannot agree on the third arbitrator within thirty
(30) days of the appointment of the second arbitrator, then the third arbitrator
shall be selected from a list of seven arbitrators selected by the AAA, each of
whom shall be experienced in the resolution of disputes under employment
agreements for executive officers of major corporations. From the list of seven
arbitrators selected by the AAA, one arbitrator shall be selected by each Party
striking in turn with the Party to strike first being chosen by a coin toss. Any
award entered by the arbitrators shall be final, binding and non-appealable and
judgment may be entered thereon by either Party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. The Company shall be responsible for all of the fees of the AAA and
the arbitrators (if applicable).

 

2. If the Executive prevails on any material issue which is the subject of an
arbitration or litigation, as applicable, the Company shall reimburse one
hundred percent (100%) of the Executive’s reasonable legal fees and expenses. If
the Company prevails on all issues, the Executive shall reimburse one hundred
percent (100%) of the Executive’s reasonable legal fees and expenses. Otherwise,
each Party shall be responsible for its own expenses relating to the conduct of
the arbitration or litigation, as applicable (including reasonable attorneys’
fees and expenses).

 

3. The arbitrators shall render an award and written opinion explaining the
award.

 

4. The hearing and arbitration proceedings (as well as any resulting judicial
proceedings seeking to enforce or vacate any arbitration award) shall be
conducted in a confidential manner and both the conduct and the results of the
arbitration shall be kept confidential by the Parties, their attorneys,
consultants and agents. The arbitrators shall be advised of the confidentiality
of the proceedings and any award and decision of the arbitrators shall be
written in such a way as to protect the confidentiality of personal information
or information made (or recognized as) confidential by this Agreement or
recognized as confidential by any confidentiality agreement.

 

5. In the event of litigation to secure provisional relief, or to enforce,
confirm or review an arbitration award under this Agreement, any such court
action shall be brought under seal to the extent permitted by the court in order
to maintain the confidentiality of the matter as well as the confidentiality of
the arbitration, the decision and award, any personal information and the
confidentiality of any information which any Party is required to keep
confidential pursuant to this Agreement or any other agreement involving the
Parties. Each Party to any such judicial action shall make every effort in any
pleadings filed with the court and in Executive’s or its conduct of any court
litigation to maintain the confidentiality of any personal information and any
information which any Party is required to keep confidential pursuant to this
Agreement or any other agreement involving the Parties. To this end, the court
shall, inter alia, be informed of the confidentiality obligations of this
Agreement and shall be requested that any decision, opinion or order issued by
the court be written in such a manner as to protect the confidentiality of any
information which is required to be kept confidential pursuant to this Agreement
or any other agreement involving the Parties.

 

  21   Executive Initials:                         



--------------------------------------------------------------------------------

Execution Copy

 

6. In the event of a dispute subject to this Section, the Parties shall be
entitled to reasonable, but expedited discovery related to the claim that is the
subject of the dispute, subject to the discretion of the arbitrators. Any
discovery agreed upon or authorized by the arbitrators shall be concluded prior
to the date set for the hearing. In the event of a conflict between the
applicable rules of the AAA and the procedures set forth in this Section, the
provisions of this Section shall govern.

Acknowledged this 27 day of February, 2012.

 

By: EXECUTIVE /s/ Chris J. Cahill Chris J. Cahill

 

  22   Executive Initials:                         